                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division


In re:                                     )
                                           )
DEMONA FREEMAN,                            )
                                           )   Case No. 12-04713-JJG-13
             Debtor.                       )
                                           )
_____________________________________________________________________________
                                           )
DEMONA FREEMAN,                            )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   ) Adversary No.     21-50006
                                           )
PHH MORTGAGE f/k/a OCWEN LOAN              )
SERVICING, LLC, and OCWEN FINANCIAL )
CORPORATION,                               )
                                           )
            Defendants.                    )


                                APPEARANCE FOR PLAINTIFF

       Comes now Nicholas H. Wooten, Nick Wooten, LLC, and hereby enters his Appearance for
and on behalf of the Plaintiff in the above-entitled Proceeding.

         Dated this 22nd day of January, 2021.

                                                 Respectfully submitted,

                                                 /s/ Nicholas H. Wooten
                                                 Nicholas H. Wooten, No. ASB-1870-o77n
                                                 NICK WOOTEN, LLC
                                                 5125 Burnt Pine Drive
                                                 Conway, AR 72034
                                                 Telephone: 833-937-6389
                                                 nick@nickwooten.com

                                                 Attorney for Plaintiff
                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a copy of the foregoing pleading was served
upon the following by electronic filing or by first class United States mail, postage prepaid, this 22nd
day of January, 2021.

U.S. Trustee
Chapter 13 Trustee
PHH Mortgage successor by merger to Ocwen Loan Servicing, LLC
Ocwen Financial Corporation


                                                        /s/ Nicholas H. Wooten
                                                        Nicholas H. Wooten
